DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Claim Issue
While this is not an issue with the claims in their present form; Examiner would like to point out that it appears as if Applicant is attempting to mirror claims 1-7 with claims 8-14 and 15-20. If this is the case, claims 4, 11, and 18 have different dependencies; with claims 11 and 18 depending from their respective independent claims (8 and 15) whereas claim 4 depends from claim 3. If this was unintentional, Applicant may address this issue in its response.

Claim Objections
Claims 1-20 are objected to because of the following informalities:

Regarding claims 1, 8, and 15; there is a minor grammatical error in the limitation “the plurality of purchase records and time records that are associate with unique individuals”. The verb “associate” should be “associated. Appropriate correction is required.

Claims 2-7, 9-14, and 16-20 are objected to due to their dependence on independent claims 1, 8, and 15.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Regarding claims 7, 14, and 20, while the drawings provide support for the limitations, the specification does not discuss a weighted sum of the perpendicular distance, a parallel distance, and angle distance between the plurality of partitions. While paragraph [0121] discloses this information may be located in Figure 8, it does not actually contain a description of what is included in Figure 8.

Drawings
The drawings are objected to because in Figure 8 does not include descriptive labels of the subject matter presented. In conjunction with the above specification objection while the drawing provide some subject matter, the specification is silent as to what is actually occurring in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as determining transaction trajectories. 

Claim 1 recites the limitations of: 
improving security of personally identifiable information
a plurality of purchase records and time records, 
the plurality of purchase records and time records that are associate with unique individuals; 
determining transaction trajectories for each of the unique individuals based on the plurality of purchase records and time records received; 
partitioning each of the transaction trajectories into a plurality of partitions; 
identifying similar trajectories in the plurality of partitions; 
generating anonymized trajectories by exchanging the similar trajectories identified; 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an anonymized database, a first communication interface, a User Identifiable Database, a second communication interface, a memory; a processor, a non-transitory computer readable storage medium, instructions; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
personally identifiable information stored in an anonymized database
receiving a plurality of purchase records and time records
stores the plurality of purchase records and time records that are associate with unique individuals;
storing anonymized location and time records in the anonymized database based on the anonymized trajectories generated


as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an anonymized database, a first communication interface, a User Identifiable Database, a second communication interface, a memory; a processor, a non-transitory computer readable storage medium, instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
personally identifiable information stored in an anonymized database
receiving a plurality of purchase records and time records
stores the plurality of purchase records and time records that are associate with unique individuals;
storing anonymized location and time records in the anonymized database based on the anonymized trajectories generated

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0011], [0042-0044], [0046-0048]. [0064-0068], [0132], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.



Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has conducted a prior art search on Applicant’s claims. Examiner is unable to identify a combination of references which teach Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.

Cited Art
Examiner would like to cite, but not rely upon the following references which teach the state of the prior art. These references teach analyzing trajectories as well as anonymizing the data of those trajectories.

US 20130282723 A1	CURTIS S et al.
US 20140043983 A1	Huang; Yangcheng
US 20170083708 A1	Braghin; Stefano et al.
US 20180152836 A1	Milton; Steven et al.
US 20180316571 A1	ABDULLAH K et al.
US 20180316571 A1	Andrade; Paulo Mario et al.
US 20200018607 A1	BALU R
US 20200018607 A1	Balu; Raghavendran
US 20200019585 A1	BALU R
US 20200019585 A1	Balu; Raghavendran
US 20200019815 A1	BALU R
US 20200019815 A1	Balu; Raghavendran
US 20200019894 A1	CHEN T et al.
US 20200019894 A1	Jin; Jing et al.
US 20210019425 A1	BALU R et al.
US 20210019425 A1	Ostadzadeh; Arash et al.
US 20210150269 A1	CHOUDHURY; OLIVIA et al.
US 20210165910 A1	HUANG; Yangcheng et al.
US 20210165911 A1	HUANG; Yangcheng et al.
US 20210165912 A1	HUANG; Yangcheng et al.
US 20210279366 A1	Choudhury; Olivia et al.
US 20210279367 A1	Khan; Imran et al.
US 20210334455 A1	GKOULALAS-DIVANIS; Aris et al.
US 20210374280 A1	BENNATI; Stefano et al.
US 20210383022 A1	BENNATI S et al.
US 20210383022 A1	Bennati; Stefano et al.
US 8370340 B1		CHU M et al.
US 8370340 B1		Yu; Yan et al.
US 8918398 B2		Petersen; Steven L. et al.
US 9322974 B1		GIOBBI J J
US 9322974 B1		Giobbi; John J.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,263,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No.16/702,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No.17/681,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It should be noted that Applicant must resolve the double patenting issues with all three Applications/Patents to address this issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693